NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
ROHINI RAMPERSAD,
Plaintiff,
Civil Action No. 19-11733 (MAS) (TJB)
v.

MEMORANDUM OPINION
DOW JONES & COMPANY, INC., DIANNE
DECARLO, and POOJA VERMA,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Dow Jones & Company, Inc. (“Dow
Jones”), Dianne DeCarlo (“DeCarlo”), and Pooja Verma’s (“Verma”) (collectively, “Defendants”)
Partial Motion to Dismiss Plaintiff Rohini Rampersad’s (“Plaintiff”) Complaint. (ECF No. 16.)
Plaintiff opposed (ECF No. 18), and Defendants replied (ECF No. 21). The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth below, the Court denies Defendants’ Partial Motion to
Dismiss.

I. BACKGROUND
Plaintiff began working for Dow Jones in 2005. (Second Am. Compl.! (“SAC”) § 26, ECF

No. 25.) Plaintiff moved to Florida in 2007 and continued to work for Dow Jones, first in a

 

' The parties agreed that Defendants’ Partial Motion to Dismiss should be applied to the SAC. (See
ECF No. 26.)
“contract project manager role,” and later in a permanent position as Senior Technical Sales
Support Executive. (/d. {{] 28-29.) She performed both roles remotely from her home. Ud.) Plaintiff
was terminated in 2015, but her termination was rescinded later that year, and she was assigned a
position within the company in which she reported to Dow Jones’s Director of Partners and
Alliance, Jason Malatesta (“Malatesta”), who was based in Dow Jones’s Princeton, New Jersey
office. Jd. J 31-32.)

Plaintiff began suffering from herniated disks in 2017. (Id | 39.) She went out on
short-term disability and Family Medical Leave Act (“FMLA”) leave from July 3 through August
21, 2017 to undergo surgery. (Jd. J 43.) Prior to her return to work, Malatesta informed Plaintiff
that she would be a part of the Professional Information Business Customer Service Department
in Princeton, New Jersey, and would report to DeCarlo, the Department’s director. (Id. JJ 48-49.)
Plaintiff, a 50-year-old woman, was assigned to the Identity and Access Support (“IAS”) Team.
(dd. § 52.) In November 2017, DeCarlo hired two employees for the IAS team who were both “in
their early 30s.” (/d. 54.) From December 28, 2017 through February 8, 2018, Plaintiff went on
short-term disability and partial FMLA leave to undergo neck surgery. (/d. § 58.) Upon her return
to work, Plaintiff continued to train her colleagues. (Jd. J] 59, 62.) Plaintiff learned that Dow Jones
had created a job posting for a supervisor position in her department but was discouraged from
applying because the position could not be performed remotely. (Jd. {] 63-64.) Plaintiff was
“shocked” when she learned that Verma would be her new supervisor effective October 2018. (Id.
{| 65-66.) Plaintiff took short-term disability and FMLA leave from November 5 through

November 23, 2018 to undergo surgery for a hand infection. (Jd. 67-68.)
On February 14, 2019,* Plaintiff was invited to a virtual meeting with DeCarlo and Sarah
Goodman, a “People Specialist” at Dow Jones. (Id. § 75.) At this meeting, she was informed that
her “work-at-home” position in Florida was being converted into an “in-office” position at Dow
Jones’s Princeton, New Jersey office and that she would be terminated with severance in thirty
days unless she chose to relocate to New Jersey. (Id. 4 76.) Dow Jones relayed that it would no
longer pay her $15,000 annual incentive compensation, nor would it pay for her relocation costs if
she chose to relocate to New Jersey. (Id. § 78.) Six days later, Plaintiff informed Dow Jones that
she would not relocate. (/d, § 81.) Plaintiff alleges that after she was told that her work-at-home
status was ending, Verma’s behavior as her supervisor became incessantly demanding. (See
generally id. {| 82-89.) Plaintiff was placed on non-working leave from March 4, 2019, through
March 31, 2019, and ultimately relieved of her duties. (Jd. § 94.)

On October 28, 2019, Plaintiff filed a SAC, asserting two claims: retaliation and/or
interference in violation of the FMLA against Dow Jones and DeCarlo (id. 96-101), and
discrimination in violation of the NJLAD, ADA, and ADEA against all Defendants (id. {{ 102-08).
II. LEGAL STANDARD

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). On a motion to dismiss for

 

* Plaintiff alleges that the virtual meeting occurred on February 14, 2018, both in her SAC (SAC
{| 75), and in her Opposition Brief (Opp’n Br. at 5, ECF No. 18). Defendants, however, assert that
the virtual meeting occurred on February 14, 2019. (Answer {| 75, ECF No. 29.) The Court finds
that the 2018 date was most likely a typographical error because both parties acknowledge that the
events leading up to Plaintiffs termination, such as Plaintiff informing Dow Jones she would not
relocate, occurred in 2019. (SAC 4 81; Answer § 81.)
failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6), the “defendant bears
the burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744,
750 (3d Cir. 2005) (citation omitted).

A district court conducts a three-part analysis when considering a motion to dismiss

pursuant to Rule 12(b)(6). See Malleus v. George, 641 F.3d 560, 563 (3d Cir. 201 1). First, the

ee

court must ““tak[e] note of the elements a plaintiff must plead to state a claim.’” Jd. (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to
strike conclusory allegations.” /d, The court must accept as true the plaintiff's well-pleaded factual
allegations and “construe the complaint in the light most favorable to the plaintiff.” Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). Finally, the court must
determine whether “the facts alleged in the complaint are sufficient to show that the plaintiff has
a ‘plausible claim for relief.’” Jd. at 211 (quoting Jgbal, 556 U.S. at 679). A facially plausible claim
“allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Jd. at 210 (quoting Iqbal, 556 U.S. at 678).

When deciding a question of state law, this Court is “bound to follow state law as
announced by the highest court.” Edwards v. HOVENSA, LLC, 497 F.3d 355, 361 (3d Cir. 2007).
When a state’s high court has not answered that question, this Court “can garner assistance from
the decisions of the state’s intermediate appellate courts in predicting how the state’s high court
would rule.” /d. (quoting Mosley v. Wilson, 102 F.3d 85, 92 (3d Cir. 1996)). State intermediate
appellate court decisions, although not controlling, should be “attributed some weight,” and should

not be “disregarded by a federal court unless it is convinced by other persuasive data that the

highest court of the state would decide otherwise.” Jd. (internal citations and quotations omitted).
III. DISCUSSION

Defendants argue that the NJLAD does not offer Plaintiff protection because she was “not
employed in New Jersey.” (Defs.’ Moving Br. 9, ECF No. 16-1.) In their Moving Brief, Defendants
cited for support several cases decided from 1989 through 2018 by the U.S. District Court for the
District of New Jersey, the U.S. Court of Appeals for the Third Circuit, and the New Jersey
Superior Court, Appellate Division (“Appellate Division”). (See generally Defs.’ Moving Br.) A
day after Defendants filed this motion, however, the Appellate Division issued Calabotta v. Phibro
Animal Health Corp., 213 A.3d 210 (N.J. Super. Ct. App. Div. 2019), a precedential opinion that
held, as a matter of first impression, that the NJLAD could apply to a non-resident who works
remotely for a New Jersey employer. Defendants advanced two arguments in their Reply Brief
urging this Court to decline to apply Calabotta here: (1) this Court is not compelled to follow
Calabotta because the New Jersey Supreme Court has not applied the NJLAD to a non-New J ersey
resident and would be unlikely to adopt Calabotta’s reasoning; and (2) Plaintiff could not maintain
a claim under the NJLAD because the facts of Plaintiff's case are distinguishable from Calabotta.
(Defs.’ Reply Br. 3-9.)

The Calabotta plaintiff was an Illinois resident and an employee of an Illinois subsidiary
of a New Jersey corporation. 213 A.3d at 214. After he was informed that the corporation was
downsizing and his responsibilities would be diminished, the plaintiff sought a new position in the
New Jersey offices of the corporation. Jd. at 215. When the plaintiff was passed over for promotion
and later terminated by the corporation, he brought NJLAD claims in which he alleged that the
corporation and two supervisors discriminated against him “on account of his association with [his
wife,] a person with a disability,” in failing to consider him for the promotion and subsequently

terminating his employment. Jd. at 216.
The Calabotta court first determined that the text and legislative history of the NJLAD
evinced “no expression of legislative intent to limit the statute’s protections to job applicants who
live in New Jersey, or to those employees who perform all of their employment functions in New
Jersey.” Id. at 224. The NJLAD prohibits a wide variety of discriminatory conduct in the
workplace, and New Jersey state courts have repeatedly applied “special rules of interpretation”
because of the NJLAD’s “broad public policy goals.” Jd. at 222 (quoting Nini v. Mercer Cty. Cmty.
Coll., 995 A.2d 1094, 1100 (N.J. 2010); Smith v. Millville Rescue Squad, 139 A.3d 1 (N.J. 2016)).
As such, the NJLAD must be “liberally construed” to achieve its intended effect of “eradicat[ing]
the cancer of discrimination[,] protect[ing] employees, and deter[ring] employers from engaging
in discriminatory practices.” /d. (citations omitted) (second alteration in original).

This Court finds Calabotta instructive as to how the New Jersey Supreme Court would
decide the extraterritorial reach of the NJLAD, and Defendants fail to cite any New Jersey Supreme
Court authority that suggests it would construe the NJLAD differently. Although the New Jersey
Supreme Court has not decided the circumstances under which an out-of-state plaintiff may bring
a NJLAD claim, this Court is persuaded that it would adopt Calabotta’s reasoning. See Smith, 139
A.3d at 11 (urging that the NJLAD should be “liberally construed in order to advance its beneficial
purposes (internal quotations omitted)); Nini, 995 A.2d at 1100 (“[T]his Court has been scrupulous
in its insistence that [the NJLAD] be applied to the full extent of its facial coverage.” (quoting
Bergen Commercial Bank y. Sisler, 723 A.2d 944, 958 (N.J. 1999)).

Calabotta outlined the choice-of-law analysis to determine whether the NILAD applies to
a particular out-of-state plaintiff's employment discrimination claim. First, a court must ask
whether an actual conflict exists between the laws of New Jersey and another state, because if no

conflict exists, then the forum state’s law applies. Calabotta, 213 A.3d at 218 (citing Jn re Accutane
Litig., 194 A.3d 503 (N.J. 2018).) If there is a conflict, then a court must consider whether “New
Jersey public policy requires the application of [New Jersey] substantive law .. . regardless of the
interest of another state.” Jd. at 219 (quoting Fairfax Fin. Holdings Ltd. v. S.A.C. Capital Mgmt.,
LLC, 160 A.3d 44, 69 (N.J. Super. Ct. App. Div. 2017)). If no such directive exists, either through
“an explicit statutory directive or by a process of interpretation and construction,” a court presiding
over an employment discrimination claim’ must apply New Jersey substantive law if New Jersey
has the “most significant relationship” to the matter in light of the factors set forth in the
Restatement (Second) of Conflict of Laws (“Second Restatement”). Jd. (citations and internal
quotation marks omitted).

Applying the Second Restatement’s most-significant-relationship test, the Calabotta court
held that the plaintiff stated a valid failure-to-promote claim under the NJLAD but remanded his
wrongful termination claim for further factfinding on whether New Jersey had the most significant
relationship to that issue. See Calabotta, 213 A.3d at 230. In applying the most-significant-
relationship test to the plaintiffs failure-to-promote claim, the court acknowledged that it was
“heavily influenced by the fact that the new position sought by plaintiff and other potential
applicants was going to be located in [New Jersey].” /d. at 227-28. The court stressed that applying
the NJLAD to discrimination for hiring decisions in New Jersey best promotes “certainty,
predictability, and uniformity,” as “it makes sense to have all applicants [for a position] treated
under one set of state laws.” /d. at 228.

The Calabotta court was unable to determine whether New Jersey had the most significant

relationship to the plaintiff's wrongful termination claim without further development of the

 

> Calabotta was premised on the NJLAD claim’s likeness to a claim of tortious conduct for choice-

of-law analysis purposes, as opposed to a claim of, for example, breach of contract. See Calabotta,
213 A.3d at 219 n.5.
factual record. See id. at 229-30. Unlike the failure-to-promote claim, the court reasoned, the
corporation may have reasonably expected Illinois employment law to apply to claims brought by
staff of its Illinois office. Jd. at 229. The court also reasoned that the “place of injury” was more
likely to be Illinois and noted that the plaintiff had sought Illinois unemployment benefits after
being discharged. /d. The court acknowledged, however, that “[m]Jany other facts and factors may
also bear upon the calculus,” and a showing that the “company’s decision to fire him was made or
centered in New Jersey . . . would be a counterweight on the New Jersey side of the scale,” Jd.

As Calabotta instructs, to determine whether Plaintiff can bring an NJLAD claim, this
Court must apply the Second Restatement’s most-significant-relationship test. This is a highly
fact-specific inquiry that depends on the weighing of at least eleven factors. The fact-specific
nature of the test is demonstrated by the different outcomes the Appellate Division reached in
Calabotta on the plaintiffs failure-to-promote claim as compared to the wrongful termination
claim, where both claims arose out of the same sequence of events. This Court, therefore, cannot
determine whether the factors lean toward applying the NJLAD to Plaintiff's wrongful termination
claim at this time because, as both parties acknowledge, a more fully developed factual record is
necessary to determine whether the Calabotta choice-of-law principles justify applying the
NJLAD to Plaintiff's claims. (See P1.’s Opp’n Memo 19-20: Defs.’ Reply Br. 2 (conceding, if this
Court finds Calabotta indistinguishable, the necessity of “a further development of the facts,
through discovery, as to which state had the most significant relationship with Plaintiff, in order
that the decision be made at the summary judgment stage”)).
IV. CONCLUSION

The Court finds that, in light of Calabotta, the New Jersey Supreme Court would likely

apply the NJLAD to out-of-state plaintiffs in some circumstances. The Court further finds that
Defendants have not met their burden of showing that Plaintiff has failed to state an NJLAD claim.
The Court, consequently denies Defendants’ Partial Motion to Dismiss Plaintiff's Complaint. The

Court will enter an order consistent with this Memorandum Opinion.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: January 31, 2020
